OPINION — AG — **** MEETINGS — OPEN — PRIVATE — WHEN ALLOWED **** "A MEETING OF THE GOVERNING BODY" IN REGARD TO 25 O.S. 1968 Supp., 201 [25-201], IS CONSTRUED TO MEAN THE COMING TOGETHER OF A QUORUM OF THE COLLECTIVE NUMBER OF INDIVIDUAL MEMBERS OF A GOVERNING BODY TO TRANSACT THE BUSINESS WHICH OFFICIALLY CONCERNS SUCH BODY. COMMUNICATIONS BETWEEN INDIVIDUAL MEMBERS WHEN NOT MEETING AS A GOVERNING BODY MAY BE PRIVATE.  THE ONLY BUSINESS THAT CAN BE TRANSACTED IN CLOSED SESSION UNDER SECTION 201 IS THE DISCUSSION OF THE COMMENCEMENT, CONTINUATION OR TERMINATION OF THE EMPLOYMENT OR APPOINTMENT OF AN INDIVIDUAL. ANY MEMBER OF A COMMITTEE OF THE LEGISLATURE OR THE LEGISLATIVE COUNCIL MAY ATTEND CLOSED SESSIONS WHENEVER THE JURISDICTION OF SUCH COMMITTEE INCLUDES THE ACTIONS OF THE BODY.  THE GOVERNOR MAY PRIVATELY COMMUNICATE WITH MEMBERS OF A PUBLIC BODY AS LONG AS THE INDIVIDUALS ARE NOT MEETING AS THE GOVERNING BODY DALE F. CROWDER ** SEE: OPINION NO. 71-245 (1971) ** ** SEE: OPINION NO. 74-182 (1974) **